Citation Nr: 1024541	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-38 734	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increases in the ratings for left lower 
extremity nerve disability, currently assigned "staged" 
ratings of 40 percent prior to April 1, 2009 and 60 percent 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1985 to April 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2006 
rating decision that granted service connection for left 
peroneal neuropathy with foot drop status post left peroneal 
nerve release, rated 40 percent, effective May 1, 2006 (the 
day following discharge from active duty).  In July 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In October 2009, this matter was remanded for further 
development.  A March 2010 rating decision granted an 
increased rating of 60 percent for the left peroneal 
neuropathy with foot drop status post left peroneal nerve 
release to include sciatic nerve involvement effective April 
1, 2009.  Because that rating is less than the maximum 
provided under the applicable criteria (and as the Veteran 
has not indicated he is satisfied with the award), the matter 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board's October 2009 remand referred to the RO the matter 
of the rating for the Veteran's operative scars.  It does not 
appear that the RO took any action pursuant to that referral, 
and the matter is, once again, referred to the RO for 
appropriate action.  In June 2010, the Board received a 
forwarded May 2010 letter from the Veteran alleging that the 
RO miscalculated the combined rating for his service 
connected disabilities under 38 C.F.R. § 4.25.  This matter 
is referred to the RO for explanation and any appropriate 
action.


FINDINGS OF FACT

1.  Prior to April 1, 2009, the Veteran's peroneal nerve 
injury residuals were assigned the maximum rating provided by 
the schedule for common peroneal nerve disability, warranted 
where there is complete paralysis of that nerve; pathology 
(such as sciatic nerve involvement) or impairment of function 
not encompassed by the criteria for the rating assigned was 
not shown.  

2.  From April 1, 2009, the Veteran's service connected left 
lower extremity nerve pathology is reasonably shown to have 
included sciatic nerve injury with impairment consistent 
approximating complete paralysis of the nerve.  


CONCLUSIONS OF LAW

1.  Prior to April 1, 2009 a rating in excess of 40 percent 
was not warranted for the Veteran's service connected left 
lower extremity nerve disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code (Code) 8521 (2009).

2.  From April 1, 2009 an 80 percent rating is warranted for 
the Veteran's service connected left lower extremity nerve 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Codes 8520, 8521 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the ratings assigned.  
Regardless, an October 2007 statement of the case (SOC) and 
October 2008 and March 2010 supplemental SOCs properly 
provided the Veteran notice of the criteria for rating common 
peroneal and sciatic nerves, as well as further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence shows, and why the current ratings were 
assigned.  He has had ample opportunity to respond/supplement 
the record.  It is not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent post-service treatment 
records are associated with the claims file.  (He has not 
identified any pertinent treatment records that are 
outstanding.)  He has been examined by VA (including in 
November 2009, pursuant to the Board's October 2009 remand), 
and the Board finds the examinations were adequate for rating 
purposes.  The November 2009 examination included the 
detailed findings necessary to consider the applicable 
criteria, and the examiner provided the explanation regarding 
sciatic nerve involvement that was sought in the Board's 
remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO has assigned staged 
ratings for the Veteran's left lower extremity nerve 
disability, and both "stages" are for consideration.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.
The Veteran's STRs show treatment for a left peroneal nerve 
injury (to include a neurolysis of the left common peroneal 
nerve in July 1987, and decompression and exploration of the 
left peroneal nerve in November 1988).

On February 2006 VA examination, the Veteran reported that he 
wears an ankle brace all the time because of foot drop, and 
that the brace limits the use of his left leg in all 
activities to include climbing the stairs, walking, and 
running.  He reported that he has tripped several times 
because of the foot drop.  Neurological examination of the 
left lower extremity (LLE) revealed foot drop, atrophy, 0/5 
toes and left ankle dorsiflexion; 2/5 left foot eversion; 
toes down going; decreased sensations; steppage gait due to 
foot drop; he was able to perform toe walking and tandem 
walking; he was unable to perform left heel walking due to 
left foot drop.  Left common peroneal neuropathy was 
diagnosed.

On December 2008 examination on behalf of VA, the Veteran 
reported mild pain behind the lateral left knee, relieved by 
activity.  He denied pain, weakness, stiffness, swelling or 
fatigue with his foot condition.  He reported that he 
continuously wears a soft ankle brace.  Neurological 
examination of the LLE revealed 0/5 strength in left foot 
dorsiflexion and great toe extension; sensory function was 
within normal limits; 2+ with knee and ankle jerk.  Left 
common peroneal neuropathy with foot drop, status post left 
peroneal nerve release with scar was diagnosed.

In a January 2009 statement, the Veteran indicated that the 
basis of his appeal was to evaluate his disability based upon 
a neuropathy that involves the sciatic nerve.  

On April 1, 2009 the Veteran underwent an EMG at Integrated 
Neurology Services.  The summary/interpretation revealed: 
abnormal electrodiagnostic exam; evidence of severe left 
peroneal nerve damage of indeterminate origin as manifested 
by complete deactivation of anterior tibialis muscles with 
evidence of fibrosis in the anterior tibialis; subtle 
evidence of denervation in MG which may indicate distal 
sciatic nerve involvement; no evidence of neuropathy or 
radiculopathy.

In a July 2009 statement, E. C. R., MD indicated that the 
Veteran's disability had worsened.  He referred to the April 
2009 EMG/nerve conduction study which he stated shows that 
the Veteran's disability possibly includes sciatic nerve 
involvement in addition to the complete involvement of the 
peroneal nerve.

At the July 2009 Travel Board hearing, the Veteran reiterated 
that his disability also included sciatic nerve involvement.
On November 2009 VA examination, the examiner's summary of 
peripheral nerve symptoms of the Veteran's LLE was paralysis 
of left tibialis anterior and EHL, weakness of left 
hamstrings and gastrocnemius, numbness of left lower leg and 
left foot.  Physical examination revealed impairment of the 
left hamstring and sciatic nerve; weakness of left knee 
flexion; paralysis of left foot dorsiflexion; paralysis of 
big toe dorsiflexion; weakness of left foot plantar flexion; 
marked muscle atrophy of the left tibialis anterior; mild 
atrophy of left hamstrings and left gastrocnemius; 
measurements of circumference of legs at mid thigh 21 inches 
(right) vs. 19 inches (left); measurements of calves 16 
inches (right) vs. 13 inches (left); left foot drop.  Left 
common peroneal and sciatic neuropathies, sensory and motor 
were diagnosed.  The examiner opined that the previously 
described service connected left peroneal nerve injury also 
affects the distal left sciatic nerve.  She stated that this 
was so because the current pattern of weakness, which 
involves the left hamstrings and left gastrocnemius muscles, 
and the current pattern of sensory loss, indicate involvement 
of both the left common peroneal nerve and the left sciatic 
nerve distribution.  The examiner also noted that the 
Veteran's employment was not affected by his disability, as 
he reported that he is employed fulltime as a health care 
consultant, and had not lost any time from work due to this 
disability.

A rating in excess of 40 percent prior to April 1, 2009

For the period prior to April 1, 2009, the Veteran's left 
common peroneal neuropathy with foot drop status post left 
peroneal nerve release has been assigned the maximum 40 
percent rating under 38 C.F.R. § 4.124a, Code 8521 (for 
injury to the common peroneal nerve).  Consequently, to 
warrant a higher rating it must be shown that there is 
pathology/impairment of function not encompassed by the 
criteria for a 40 percent rating under Code 8521, which would 
provide a basis for rating under alternate criteria (such as 
those in Code 8520 - for sciatic nerve injury).

The medical evidence pertaining to the status of the 
Veteran's service connected nerve disability of the left 
lower extremity for this period of time consists of the 
reports of February 2006 and December 2008 examinations.  
They show that the Veteran continued to have paralysis of the 
peroneal nerve as manifested by foot drop, drooping of the 
toes, inability to dorsiflex the foot, and weakness.  They do 
not show left hamstring or gastrocnemius weakness, or sensory 
loss in the sciatic nerve distribution (which the November 
2009 VA examiner explained characterizes sciatic nerve 
involvement).  While the Veteran is competent to describe his 
perceived symptoms of LLE nerve disability, he is not 
competent to establish by his own opinion that there is 
involvement of a specific nerve (as that is a medical 
question that is resolved by medical interpretation of 
diagnostic studies).  As there is no medical evidence that 
prior to April 1, 2009 the Veteran's left lower extremity 
nerve disability involved the sciatic nerve, or any 
pathology/impairment of function not encompassed by the 40 
percent rating under Code 8521, a rating in excess of 40 
percent for this period of time is not warranted. 

A rating in excess of 60 percent from April 1, 2009

From April 1, 2009 the Veteran's left lower extremity nerve 
disability has been rated 60 percent disabling, under Code 
8520 (for impairment of the sciatic nerve), encompassing both 
common peroneal neuropathy with foot drop status post left 
peroneal nerve release and sciatic nerve pathology.  Under 
Code 8520, incomplete paralysis of the sciatic nerve warrants 
a 60 percent rating when severe, with marked muscular 
atrophy.  Complete paralysis of the sciatic nerve warrants 
the next higher, 80 percent, rating.  Listed characteristics 
of complete paralysis of the sciatic nerve include: the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Code 8520.  

The medical evidence pertinent to the rating of the Veteran's 
service connected disability for this period of time consists 
essentially of the report of an April 1, 2009 private 
evaluation (with electrodiagnostic nerve studies) and a 
November 2009 VA examination report.  The November 2009 VA 
examination found:  foot drop, weakened knee flexion, and 0 
muscle strength of the anterior tibialis and EHL (extensor 
hallucis longus) muscles, i.e., muscles below the knee.  
These findings reasonably meet (or at least approximate) the 
characteristics of complete paralysis of the sciatic nerve 
(as stated in the rating schedule).  Accordingly, from April 
1, 2009 an 80 percent rating is warranted for the disability.  
Inasmuch as 80 percent is the maximum schedular rating under 
Code 8520, a higher schedular rating would only be warranted 
if the evidence showed pathology that is not encompassed by 
the criteria for such rating (in which case further 
applicable rating criteria encompassing such pathology would 
have to be considered).  The medical evidence does not show 
any such pathology (and none is alleged).

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether 
the disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of 
impairment that are not encompassed by the schedular 
criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left 
lower extremity nerve disability with the applicable 
schedular criteria, the Board finds that nature and degree of 
disability shown throughout is wholly encompassed by the 
schedular criteria, and that consequently the schedular 
criteria are not inadequate.  Therefore, referral for 
consideration of an extraschedular rating is not necessary.  

Finally, the Board notes that the Veteran has been employed 
throughout the appeal period, and that the matter of 
entitlement to a total rating based on individual 
unemployability is not raised by the record.

ORDER

A rating in excess of 40 percent for the Veteran's left lower 
extremity nerve disability prior to April 1, 2009 is denied.

From April 1, 2009 an 80 percent rating is granted for the 
Veteran's left lower extremity nerve disability, subject to 
the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


